Citation Nr: 0702338	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  03-25 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for dental trauma to 
tooth number 8 for the purpose of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.

2.  Entitlement to service connection for other dental 
disability for the purpose of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

4.  Entitlement to a compensable evaluation for the residuals 
of amputation of the tip of the left fifth finger.

5.  Entitlement to an effective date earlier than July 3, 
2002 for the assignment of a 10 percent evaluation for 
service-connected bilateral pes planus.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from April 1978 to 
December 1992, with additional unverified prior service of 6 
years, 10 months, and 17 days.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and May 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Upon review of this case, it would appear that the veteran 
seeks service connection and a compensable evaluation for a 
tender scar on the tip of his left fifth finger.  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  

Finally, for reasons which will become apparent, the issues 
of increased evaluations for service-connected bilateral pes 
planus and the residuals of amputation of the tip of the left 
fifth finger are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Dental trauma to tooth number 8 is shown to have been 
present during the veteran's period of active military 
service.  

2.  Other dental disability was in existence at the time of 
the veteran's discharge from service.  

3.  The veteran's Certificate of Release or Discharge from 
Active Duty (DD Form 214) does not bear certification that 
the veteran was provided, within the ninety (90) days 
immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment.

4.  Given that the applicable time limit had not run, the 
veteran's claim for service connection for other dental 
disability in July 2002 was received within ninety (90) days 
of discharge or release from service.  

5.  The veteran's current claim for an increased evaluation 
for service-connected bilateral pes planus was received no 
earlier than July 3, 2002. 


CONCLUSIONS OF LAW

1.  Dental trauma to tooth number 8 was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

2.  The criteria for additional VA outpatient dental 
treatment on a one-time correction basis have been met.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2005).

3.  An effective date earlier than July 3, 2002 for the 
assignment of a 10 percent evaluation for service-connected 
bilateral pes planus is not warranted.  38 U.S.C.A. §§  5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing of content of such notice are not prejudicial to 
the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of September 2002, 
November 2002, May 2004, and March 2006, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection 
and an earlier effective date, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The veteran was also specifically informed of the cumulative 
evidence already provided to VA, or obtained by VA on the 
veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibility 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional 
evidence that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; and VA and private medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for various 
dental disabilities, to include trauma to one of his front 
teeth.  In that regard, service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 4.149 
(1998). 

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The 
provisions of that regulation were added to 38 C.F.R. 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Having reviewed the complete record, the Board finds that the 
veteran did, in fact, sustain trauma to tooth number 8 during 
his period of active military service.  More specifically, in 
April 1975, the veteran was described as having experienced 
trauma to tooth number 8 the previous night while playing 
basketball.  Reportedly, the tooth in question showed slight 
mobility, but good position.  Radiographic studies were 
significant for the presence of a radiolucent shadow.  In a 
subsequent endodontic consult dated in September 1981, it was 
noted that the veteran had been experiencing problems with 
tooth number 8.  Reportedly, endodontic treatment had been 
initiated, but never completed.  Physical examination 
revealed a 2-millimeter periapical radiolucency, as well as a 
loss of two-thirds of bone support, which is to say, Class 
II-III mobility.  Also noted was a near perforation on the 
distal aspect of the access opening, in conjunction with a 
discolored crown.  According to the examiner, were the tooth 
to be retained, the veteran should be provided a dowel crown.  

The Board observes that, on VA general medical examination in 
April 1993, the veteran complained of a "lost" front tooth.  
Moreover, there is currently on file a July 2002 treatment 
plan from the veteran's private dentist recommending rather 
extensive dental treatment, including the placement of a 
bridge or bridges.  

Under the circumstances, it is clear that, during service, 
the veteran experienced trauma to tooth number 8.  
Accordingly, service connection for dental trauma to that 
tooth for the purpose of obtaining VA outpatient dental 
treatment is warranted.  

As previously noted, the veteran may also be entitled to 
service connection for the purpose of receiving VA outpatient 
dental treatment where he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161, such as veterans having a compensable 
service-connected condition (Class I eligibility); veterans 
having a noncompensable service-connected dental condition, 
provided that they apply for treatment within a certain 
period after service (Class II eligibility); and those having 
a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 17.161 (2005).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service connected and compensable 
in degree; or

(B) is service connected, but not 
compensable in degree, if: 

(i) the dental condition or 
disability is shown to have been in 
existence at the time of the 
veteran's discharge or release from 
active military, naval, or air 
service; 

(ii) the veteran had served on 
active duty for a period of not less 
than 180 days or, in the case of a 
veteran who served on active duty 
during the Persian Gulf War, 90 days 
immediately before such discharge or 
release; and 

(iii) application for treatment is 
made within 90 days after discharge 
or release, except that (I) in the 
case of a veteran who re-entered 
active military, naval, or air 
service within 90 days after the 
date of such veteran's prior 
discharge or release from such 
service, application may be made 
within 90 days from the date of such 
veteran's subsequent discharge or 
release from such service, and (II) 
if a disqualifying discharge or 
release has been corrected by 
competent authority, application may 
be made within 90 days after the 
date of correction; and 

(iv) the veteran's certificate of 
discharge or release from active 
duty does not bear a certification 
that the veteran was provided, 
within the 90-day period immediately 
before the date of such discharge or 
release, a complete dental 
examination (including dental 
X-rays) and all appropriate dental 
services and treatment indicated by 
the examination to be needed.  

(C) is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former POW; 

(D) is associated with and is aggravating 
a disability resulting from some other 
disease or injury which was incurred in 
or aggravated by active military, naval, 
or air service; 

(E) is a nonservice-connected condition 
or disability of a veteran for which 
treatment was begun while such veteran 
was receiving hospital care under this 
chapter and such services and treatment 
are reasonably necessary to complete such 
treatment; or where 

(F) the veteran is a former POW who was 
detained or interned for a period of not 
less than 90 days; 

(G) the veteran has a service-connected 
disability rated as total; or where 

(H) the dental treatment is medically 
necessary (i) in preparation for a 
hospital admission, or (ii) for a veteran 
otherwise receiving care or services 
under this chapter.  38 U.S.C.A. 
§ 1712(a)(1) (West 2002).  

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I.  Those having a 
service-connected compensable disability 
or condition may be authorized any dental 
treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment, and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II (1)(i).  Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at the time of 
discharge or release from active service, 
which took place after September 30, 
1981, may be authorized any treatment 
indicated as reasonably necessary for the 
one-time correction of the 
service-connected noncompensable 
condition, but only if:  (A) They served 
on active duty during the Persian Gulf 
War and were discharged or released, 
under conditions other than dishonorable, 
from a period of active military, naval, 
or air service if not less than 90 days, 
or they were discharged or released under 
conditions other than dishonorable, from 
any other period of active military, 
naval, or air service if not less than 
180 days; (B) application for treatment 
is made within 90 days after such 
discharge or release; (C) the certificate 
of discharge or release does not bear 
certification that the veteran was 
provided, within the 90-day period 
immediately before such discharge or 
release, a complete dental examination 
(including dental X-rays) and all 
appropriate dental treatment indicated by 
the examination to be needed, and (D) 
Department of Veterans Affairs dental 
examination is completed within six 
months after discharge or release, unless 
delayed through no fault of the veteran.

Class II (1)(ii).  Those veterans 
discharged from their final period of 
active service after August 12, 1981, who 
had reentered active military service 
within 90 days after the date of 
discharge or release from a prior period 
of active miliary service may apply for 
treatment of a service-connected 
noncompensable dental condition related 
to any such periods of service within 
90 days from the date of their final 
discharge or release.  (iii) If a 
disqualifying discharge or release has 
been corrected by competent authority, 
application may be made within 90 days 
after the date of correction.

(c) Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability.  

(d) Class II (b).  Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.  

(e) Class II (c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the 
Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits under the following conditions:  
(1) Application for such retroactive 
benefits is made within one year from 
April 5, 1983.  (2) Existing Department 
of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR 
treatment authorized will be completed on 
a fee-basis status.

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating a disability from an 
associated service-connected condition or 
disability may be authorized dental 
treatment for only those dental 
conditions which, in sound professional 
judgment, are having a direct and 
material detrimental effect upon the 
associated basic condition or disability.  

(h) Class IV.  Those whose 
service-connected disabilities are rated 
at 100 percent by schedular evaluation or 
who are entitled to a 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.  

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Section 
17.47(g).  

(j) Class VI.  Any veteran scheduled for 
admission or otherwise receiving care and 
service under Chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., as for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.  38 C.F.R. 
§ 17.161.  

In the present case, it is clear that, based on the evidence 
of record, the veteran was discharged from military service 
under honorable conditions after having served a period of 
greater than 180 days.  Similarly clear is the fact that, at 
the time of the veteran's discharge, other dental 
disabilities (which is to say, other than the aforementioned 
problems with tooth number 8) were obviously in existence.  
The veteran's Certificate of Discharge or Release from Active 
Service bore no certification that the veteran had been 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate and necessary 
dental treatment.  In fact, the veteran's Certificate of 
Release or Discharge from Active Duty clearly states that the 
veteran was not provided a complete dental examination and 
all appropriate dental services and treatment within 90 days 
of his separation from service.  What is lacking is an 
application for dental treatment which was made within 90 
days after the veteran's discharge from service.  

In that regard, the Board notes that, as to noncompensable 
service-connected dental disabilities, pursuant to 
38 U.S.C.A. § 1712(b)(2) (West 2002), a member of the Armed 
Services, upon discharge from a period of active military, 
naval, or air service of not less than 180 days, is to be 
provided with a written explanation of the provisions of 
38 U.S.C.A. § 1712(b)(1) (West 2002).  Further, a statement 
signed by the member acknowledging receipt of such 
explanation (or if the member refuses to sign such statement, 
a certification that the member was provided with such an 
explanation) is to be entered in the member's service 
records.  Significantly, no such statement occurs in the 
veteran's service records.

In Mays v. Brown, 5 Vet. App. 302 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, 
because statutory Section 1712 requires that the relevant 
service department Secretary notify veterans of the 
application time limits for VA outpatient dental treatment, 
where the relevant service Secretary has failed to comply 
with the notification provisions set forth in 38 U.S.C.A. 
§ 1712(b)(2), the application time limit set forth in 
38 U.S.C.A. § 1712(b)(1)(B)(ii) and 38 C.F.R. 
§ 17.123(b)(1)(i)(B) does not begin to run.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 545 (1993).  Accordingly, the 
veteran's claim for service-connected dental benefits 
received in July 2002 was timely filed.  Inasmuch as all 
other conditions for entitlement have been satisfied, the 
Board is of the opinion that the veteran is entitled to such 
additional VA outpatient dental treatment as may be 
reasonably necessary on a one-time only correction basis.  

Turning to the issue of an effective date earlier than 
July 3, 2002 for the award of a 10 percent evaluation for 
service-connected bilateral pes planus, the Board notes that 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2005).  Regarding claims for increased compensation, the law 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within 
one year of that date; otherwise, the effective date will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  Id.  Additionally, the Court has held 
that all the evidence of record for the year preceding the 
claim for an increased rating must be considered in 
determining whether there was an ascertainable increase in 
disability under Section 5110(b)(2).  See Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).  

In the present case, the veteran's claim for an increased 
evaluation for service-connected pes planus was received no 
earlier than July 3, 2002.  Moreover, there exists no 
evidence that, during the year prior to the filing of the 
veteran's current claim, his service-connected pes planus 
underwent any increase in severity.  Under the circumstances, 
an effective date earlier than July 3, 2002 for the award of 
a 10 percent evaluation for service-connected bilateral pes 
planus is not in order.  


ORDER

Service connection for dental trauma to tooth number 8 for 
the purpose of obtaining VA outpatient dental treatment is 
granted. 

Service connection for other dental disability for the 
purpose of obtaining VA outpatient dental treatment on a one-
time correction basis is granted.

An effective date earlier than July 3, 2002 for the award of 
a 10 percent evaluation for service-connected bilateral pes 
planus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for service-connected bilateral pes 
planus, and the residuals of amputation of the tip of his 
left fifth finger.  In pertinent part, it is contended that 
current manifestations of those disabilities are more severe 
than presently evaluated and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.  

In that regard, a review of the record would appear to 
indicate that the veteran last underwent a VA medical 
examination for compensation purposes in October 2002, more 
than four years ago.  Moreover, at the time of that 
examination, the veteran's claims folder was not available 
for review.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous examination 
would be appropriate prior to a final adjudication of the 
veteran's claims for increased ratings.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by appropriate specialists 
in order to more accurately determine the 
current severity of his service-connected 
bilateral pes planus and residuals of 
amputation of the tip of the left fifth 
finger.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
bilateral pes planus and the residuals of 
amputation of the tip of the left fifth 
finger.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in June 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


